Citation Nr: 1435506	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's service-connected lumbosacral spine degenerative joint disease and degenerative disc disease. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's service-connected right hip degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for lumbosacral spine degenerative joint and disc disease assigning a 20 percent rating, effective November 3, 2005, and granted service connection for right hip degenerative joint disease assigning a 10 percent rating, effective November 3, 2005. 

In January 2011, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

The Board previously remanded the issues on appeal, in addition to a service connection claim for a left hip disability.  During the course of the remand, the RO granted service connection for the left hip disability in an August 2012 rating decision.  As there remains no case or controversy with respect to that issue, the service connection claim for a left hip disability is no longer before the Board.

Regarding the increased rating claims for the back and right hip disabilities, as the RO provided VA examinations addressing the present severity of these disabilities and also asked the Veteran to identify any additional treatment records pertaining to these disabilities, the directives of the Board's remand have been substantially complied with.

The Veteran has not filed a formal claim for entitlement to a TDIU; but the issue has been raised by the record as part of the Veteran's increased rating claim for his back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, he has asserted that he stopped working in 2007 because of his back disability. 

As the Court of Appeals for Veterans Claims (Court) noted in Locklear v. Shinseki, 24 Vet. App. 311 (2011), Rice states that a request for a TDIU is 'not a separate claim for benefits,' and is best analyzed as a request for an appropriate disability rating, either 'as part of the initial adjudication of a claim, or ... as part of a claim for increased compensation.'  Rice, 22 Vet. App. at 453-54.  However, the Court in Locklear elaborated that in Rice the Secretary did not separate the adjudication of an initial disability rating from the adjudication of TDIU.  Conversely, in Locklear, the Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of TDIU.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that 'it was not inappropriate' for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). In fact, Rice explicitly noted the possibility that the separation of TDIU would provide distinguished circumstances, ('This is not to say that, just because TDIU is raised in the context of an initial adjudication of a claim, in an appropriate case, the Court could not review a schedular rating assigned by the Board even though the Board also remanded or referred an issue as to entitlement to TDIU. '). Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

The issue of a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 45 degrees with findings of degenerative joint disease and functional impairment due to pain.

2.  The Veteran's right hip disability is at most manifested by flexion in the right thigh limited to 80 degrees, extension limited to 15 degrees, abduction limited to 20 degrees, external rotation to 20 degrees, and adduction to 15 degrees, with pain on use at the end of range of motion, x-ray evidence of degenerative joint disease, and functional impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5243-5242 (2013).

2.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right hip are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in December 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In addition a March 2006 letter informed the Veteran of how VA determines a disability rating and effective date if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any timing error was cured by the readjudication of the claim in the June 2008 Statement of the Case and Supplemental Statements of the Case dated in July 2009 and August 2012.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, the December 2005 and March 2006 letters satisfied VA's duty to notify.  The statutory scheme also contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date for the back and hip disabilities, the Secretary had no obligation to provide further notice under the statute.  Id.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, obtained copies of private treatment records, and also afforded VA examinations in April 2006, June 2008, and March 2012 to assess the disabilities on appeal.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The Veteran has been afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his initial rating claims for the lumbar spine and right hip disabilities.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for an increased rating claim and sought to identify any pertinent evidence not currently associated with the claims file.  The Veteran also volunteered his treatment history and symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was granted entitlement to service connection for degenerative joint and disc disease of the lumbar spine and right hip degenerative joint disease in a September 2006 RO decision and assigned an initial 20 percent disability rating for the lumbar spine and an initial 10 percent rating for the right hip disability, effective November 3, 2005, the date the Veteran submitted his claims for service connection.  The Veteran appealed the initial disability ratings.  The following decision addresses whether the Veteran is entitled to higher ratings.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the back and right hip disabilities, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A.  Lumbar Spine Disability

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5243-5242 for intervertebral disc syndrome and degenerative joint disease.  Intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.   

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2013).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The medical evidence of record shows that the Veteran does not have any incapacitating episodes as contemplated by VA regulations.  Specifically there are no instances of doctor-prescribed periods of bedrest as noted on VA examinations in April 2006 and June 2008.  The most recent examination in March 2012 also notes that the Veteran does not have intervertebral disc syndrome.  While the Veteran has complained of significant functional impairment as a result of his lumbar spine disability, the regulations specify that incapacitating episodes are more than just a period of flare-up of back pain requiring rest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

As the VA examinations in the file specifically show that there are no instances of incapacitating episodes within 12 month periods, a rating for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Regarding a disability rating based on limitation of motion, at most the medical evidence shows limitation of forward flexion to 45 degrees, even after repetitive motion, which would not warrant a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  A January 2006 private treatment record notes decreased motion in flexion to "50% of normal."  Since normal flexion is 90 degrees, 50 percent of normal would be 45 degrees; so this would be approximately 45 degrees of flexion (i.e., 90 degrees minus 45 degrees).  See 38 C.F.R. § 4.71a, Plate V.  A March 2012 VA examination report also shows 45 degrees of flexion with no additional motion lost after repetitive motion testing.  A higher rating of 40 percent is not warranted based on this medical evidence, as forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, is not demonstrated.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as this impairment has been addressed by the 20 percent rating. 

The Board has considered whether a separate neurological rating is warranted for the lumbar spine disability, as contemplated by the regulations.  However, the evidence does not support separate neurological ratings.  The Veteran denied dyesthesias or pain in his feet or legs on private examination in January 2006.  He also denied any bowel or bladder dysfunction.  Similarly the Veteran denied neurological symptoms in the lower extremities on VA examination in April 2006, including numbness, tingling, weakness, bowel or bladder dysfunction.  An August 2007 private treatment record mentioned a normal neurologic examination.  In June 2008 the Veteran complained of pain radiating towards the hips but not below the hips.  The examiner commented that he did not have classic sciatica, numbness, tingling, or weakness in either lower extremity.  Neurological examination also showed normal lower extremity motor, sensory, and reflex examinations.  Finally on examination in March 2012, neurological examination was normal with no signs of radiculopathy.

To the extent that the Veteran argues that he should be entitled to a higher rating for his lumbar spine disability, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds that a rating higher than 20 percent is not warranted for the lumbar spine disability.  There are no objective medical findings that would support the assignment of a rating in excess of 20 for the spine.  Therefore, entitlement to an increased rating higher than 20 percent for the lumbar spine is denied.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

B.  Right Hip Disability

The Veteran's right hip disability is rated under 38 C.F.R. § 4.71a for degenerative arthritis.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 and 5010.  

Under DC 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  Under DC 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  

Impairment of the thigh is rated under DC 5253.  Limitation of rotation of the thigh, cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating.  Limitation of adduction of the thigh, cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.

Ankylosis of the hip is evaluated under DC 5250.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating.  Intermediate ankylosis warrants a 70 percent rating.  Unfavorable ankylosis with extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated warrants a 90 percent rating. (Special monthly compensation also is entitled if the criteria for the 90 percent rating are met.)

The medical evidence does not show that a compensable rating is warranted based on limitation of motion of the right hip.  At most, as noted on VA examination in March 2012, the Veteran's flexion in the right thigh is limited to 80 degrees, extension limited to 15 degrees, abduction limited to 20 degrees, external rotation to 20 degrees, and adduction to 15 degrees, with pain on use at the end of range of motion.  Previous examinations in April 2006 and June 2008 show full range of motion of the right hip.  August 2007 and January 2008 private treatment reports note limitation of motion of the hip, but the degrees of limitation are not provided.  X-ray examination in April 2006 shows degenerative joint disease of the right hip.  While these findings do not warrant compensable ratings based on limitation of motion, as the Veteran has limitation of motion in the right hip and x-ray evidence of arthritis, a 10 percent rating is warranted under DC 5010.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as this impairment has been addressed by the 10 percent rating. 

To the extent that the Veteran argues that he should be entitled to a higher rating for his right hip disability, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's right hip and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds that a rating higher than 10 percent is not warranted for the right hip disability.  There are no objective medical findings that would support the assignment of a rating in excess of 10 for the right hip.  Therefore, entitlement to an increased rating higher than 10 percent for the right hip disability is denied.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

III.  Extraschedular Ratings

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's the lumbar spine and right hip disabilities (i.e., limited, painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 20 percent rating assigned under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms such as limitation of motion in the spine due to pain.  Similarly, the 10 percent rating under DC 5010 contemplates limitation of motion due to arthritis.  

The Veteran reported on a private treatment record in August 2007 that he missed approximately 30 days of work in his job as an attorney in 2006 because of his back pain and difficulty sitting for prolonged periods.  He reportedly stopped working in 2007 due to his back pain.  The Veteran also submitted lay statements from friends attesting to their observations of the Veteran's impairment in his spine and hips including limitation of motion and pain.  As discussed above, the Board finds that the General Rating Formula for Diseases and Injuries of the Spine and DC 5010 reasonably describe the impairment associated with the Veteran's lumbar spine and right hip disabilities.  In addition while the Veteran has missed work as a result of his lumbar spine disability, the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  As the Veteran's lumbar spine and right hip disabilities do not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's service-connected lumbosacral spine degenerative joint disease and degenerative disc disease is denied. 

Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's service-connected right hip degenerative joint disease is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


